  4:07-cr-03001-RGK-CRZ Doc # 225 Filed: 06/23/20 Page 1 of 2 - Page ID # 742




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:07CR3001

       vs.
                                                 MEMORANDUM AND ORDER
TERRY L. BALDWIN,

                    Defendant.


      Mr. Baldwin has filed a motion under Federal Rule of Civil Procedure Rule
60(b)(6). I will deny it for a variety of reasons. Among them are the following:

       1.     I imposed the 300-month prison sentence called for by a Federal Rule
of Criminal Procedure 11(c)(1)(C) plea agreement after I appointed stand-by counsel
to advise Mr. Baldwin. The plea agreement contained a plea waiver. The Court of
Appeals ruled that: “We conclude that all of the issues raised in counsel’s and
Baldwin’s briefs fall within the scope of the appeal waiver contained in Baldwin’s
plea agreement, that Baldwin knowingly and voluntarily entered into the plea
agreement and the appeal waiver, and that enforcement of the waiver would not
result in a miscarriage of justice.” Filing no. 123. I denied Baldwin’s § 2255 motion
that bordered on the frivolous. Filing no. 130.

       2.     Mr. Baldwin has filed various other motions that were clearly frivolous.
Furthermore, the Court of Appeals denied him a petition for an extraordinary writ.
Filing no. 152. Additionally, the Court of Appeals has consistently denied Baldwin
either a certificate of appealability or permission to file a successive petition. Even
further, the Court of Appeals denied Baldwin’s petition for a writ of mandamus.

     3.    The pending motion is frivolous. Furthermore, the pending motion is
no more than an improper attempt to avoid the previous decisions of the Court of
 4:07-cr-03001-RGK-CRZ Doc # 225 Filed: 06/23/20 Page 2 of 2 - Page ID # 743




Appeals. Even further, Mr. Baldwin has shown no “reason that justifies relief” under
Rule 60(b)(6), assuming, without deciding, that the Rule applies.

      IT IS ORDERED that the motion (Filing no. 224) is denied with prejudice.
No certificate of appealability has been or will be issued.

      Dated this 23rd day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
